Title: From James Madison to Ebenezer Stevens, 28 June 1802 (Abstract)
From: Madison, James
To: Stevens, Ebenezer


28 June 1802, Department of State. “Your letter of the 22d Instant has been duly received. The arrangement which you suggest for settling with Mr. Daniel Cotton, on account of the freight of his vessel, is quite satisfactory, and you will be pleased to take measures for carrying it into effect.”
 

   
   RC (NjP: Crane Collection); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand, signed by JM.



   
   Stevens’s letter has not been found, but it was no doubt written in reply to a letter from Daniel Brent, 19 June 1802 (DNA: RG 59, DL, vol. 14), stating that Daniel Cotton of New York had asked JM to settle his “claim against Government, for the Charter of a vessel to Tunis” and requesting Stevens to provide “a short statement of the case, containing the material facts.”


